Citation Nr: 1436094	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for inactive pulmonary tuberculosis (PTB) with chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a total rating by reason of individual unemployability (TDIU) from March 3, 2006, until December 3, 2006.  


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1945 to May 1945, from April 1946 to October 1947, and from December 1947 to December 1949.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Following an April 2007 remand by the Board, the Board denied a rating in excess of 20 percent for inactive PTB with COPD in a December 2007 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an May 2009 Order, following a Joint Motion for Remand (JMR).  The Board again remanded the case for additional development in January 2011 and, most recently, in August 2013.  In the August 2013 remand, the Board included the issue of entitlement to service connection for residuals of a shell fragment wound (SFW) of the lung as being inextricably intertwined with the rating of the Veteran's PTB.  By rating decision in May 2014, the RO denied service connection for residuals of a SFW of the lungs.  The Veteran was notified of his appellate rights, but, to date, he has not submitted a notice of disagreement with the denial.  

The Veteran has been entitled to special monthly compensation for inactive tuberculosis (completely arrested) from March 12, 1957, pursuant to 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(g) (2013)).

The issue of a temporary total disability rating on the basis of a period of hospitalization in December 2006 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From the date of claim until March 2, 2006, the Veteran's inactive PTB with COPD was manifested by residuals of PTB with dyspnea on exertion and pulmonary function testing (PFT) of FEV-1 of 72.2 percent predicted.  

2.  From March 3, 2006, until December 3, 2006, inactive PTB with COPD was manifested by PFT of FEV-1 to be 52 percent predicted and DLCO of 43 percent.  

3.  From December 4, 2006, until June 19, 2007,  inactive PTB with COPD was manifested by PFT with FEV-1 to be 63 percent predicted.  

4.  From June 20 18, 2007, until November 5, 2008, inactive PTB with COPD was manifested by PFT with FEV-1 to be 76 percent predicted, FEV-1 of 76 percent predicted and DLCO of 71 percent.  

5.  From November 26, 2008, until May 19, inactive 2011, PTB with COPD was manifested by PFT with FEV-1 to be 59 percent predicted

6.  From May 20, 2011, inactive PTB with COPD was manifested by FEV-1 to be 73 percent predicted, FEV-1/FVC of 76 percent, and DLCO of 93 percent.  


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent for inactive PTB with COPD were not met from the date of claim for increase until March 2, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (Codes) 6604, 6723 (2013).  

2.  The criteria for an increased rating of 60 percent for inactive PTB with COPD were met from March 3, 2006 until December 3, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (Codes) 6604, 6723 (2013).  

3.  The criteria for an increased rating of 30 percent for inactive PTB with COPD were met from December 4, 2006, until June 19, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (Codes) 6604, 6723 (2013).  

4.  The criteria for an increased rating in excess of 20 percent for inactive PTB with COPD were not met from June 20, 2007, until November 25, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (Codes) 6604, 6723 (2013).  

5.  The criteria for an increased rating of 30 percent for inactive PTB with COPD were met from November 26, 2008, until May 19, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (Codes) 6604, 6723 (2013).  

6.  The criteria for an increased rating in excess of 20 percent for inactive PTB with COPD were not met from May 20, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (Codes) 6604, 6723 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the increased rating claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An October 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  Additional letters furnishing the information were issued in June and October 2006.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in May 2011.  While the Board ordered an additional examination to fully discover the nature and extent of the Veteran's current respiratory disability, the Veteran, in March 2014, indicated that he would not be able to attend the examination due to frailty.  In this case, as an additional examination is not possible, the Board has no choice but to decide the appeal on the evidence of record.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Inactive PTB with COPD

The Veteran contends that his chronic respiratory disability is more disabling than currently evaluated.  He has asserted that, while he was service connected for PTB, he never actually had this disorder, but that his respiratory disability stems from a partial thoracotomy performed in 1951 as a result of shrapnel from an explosion that occurred while he was serving in the Republic of Korea in 1948.  He asserts that he had a metallic foreign body removed in the 1951 surgery that was a result of a SFW that entered his lung.  As noted, service connection for residuals of a SFW of the lung was denied by rating action of the RO in May 2014 without appeal by the Veteran.  As will be described, however, the right thoracotomy for removal of a foreign body, diagnosed as a caseous tuberculosis of the right lung, has been incorporated in the Veteran's current disability rating.  

Longitudinal review of the claims file discloses that the Veteran's service treatment records (STRs) show that he was initially treated for bouts of coughing up blood in January 1949 and was admitted the hospital in March 1949 with a diagnosis of right upper lobe pneumonia.  He was discharged from the hospital in April 1949, but was re-admitted in May 1949 for an additional cough with sputum streaked with bright red blood.  He also developed a tired and sluggish feeling.  It was reported that studies for acid fast bacilli of sputum and gastric washings were negative until the last specimen taken on the date of discharge that was found to be positive for acid fast bacilli.  The Veteran was therefore recalled for additional observation from August and September 1949.  During this hospitalization, sputum examinations for acid fast bacilli were again repeatedly negative, although a chest X-ray study showed a small exudative type lesion in the right sub-apical region and infiltrations of both mid-lung fields that were not demonstrated on previous films.  This was believed to be not unlike an atypical pneumonia.  The final diagnosis was observation for pulmonary disease, no disease found.  

Post-service treatment records include a May 1951 report of private treatment showing that the Veteran was admitted to the Oakland County Tuberculosis Sanatorium in December 1950 with a diagnosis of PTB, minimal in extent.  The Veteran's history as detailed in the STRs was reported.  It was noted that, upon discharge from the army in December 1949, the Veteran was advised to have regular X-rays performed, which he did.  While all X-ray studies were read as negative, a sputum study performed during this time was positive.  An X-ray study was suggestive of soft granular type lesion appearing in the right lung field and some fibrotic infiltration seen extending from the hilum toward the first costalchondral junction of the left lung.  A bronchoscopy performed in February 1951 showed a tuberculoma in the right upper lobe.  This foreign body could not be removed bronchoscopically, so a thoracotomy was performed.  The diagnosis was caseous tuberculosis of the right lung.  

Service connection for PTB, minimally advanced, arrested, was awarded in an August 1951 rating decision, with a rating that was slowly reduced from 100 percent to zero percent in accordance with the provisions of Code 6723.  The rating was increased to 20 percent, effective in May 2005, under the same Code by rating decision in October 2005, which gave rise to the current appeal.  

The Veteran's disability is currently rated as 20 percent disabling under Diagnostic Code 6723 pertaining to chronic PTB (minimal and inactive).  Under this code, veterans entitled to receive compensation for tuberculosis as of August 19, 1968 are rated under the general rating formula for inactive pulmonary tuberculosis (Diagnostic Codes 6701-6724).  The general rating formula provides a 100 percent rating for two years after the date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to 11 years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, only a zero percent (non-compensable) rating is assigned.  The notes following the general rating formula for inactive pulmonary tuberculosis specify that the graduated 50 percent and 30 percent ratings, as well as the permanent 30 percent and 20 percent ratings, are not to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. §§ 4.96(b) , 4.97 (2013).  Public Law 90-493 repealed section 356 of Title 38, United States Code that had provided graduated ratings for inactive tuberculosis (such as Diagnostic Code 6723).  The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96(b) (2013).  Where the repealed provision remains applicable, it should be mentioned in the discussion portion of all ratings in which these provisions are applied.  Id. Thus, as the Veteran's PTB was rated under Diagnostic Code 6723 as of 1951, the Board must address the graduated ratings in its analysis.  

As noted, the Veteran is service connected for inactive PTB with COPD.  Diagnostic Code 6604 provides ratings for chronic bronchitis or COPD.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

The results of the pulmonary function test used in assigning a disability rating are those after bronchodilation.  See 61 Fed. Reg. 46,723 (September 5, 1996).  

In an August 2005 letter, the Veteran's private physician indicated that the Veteran had been under his care since 1990 and that in the early 1950's a right lung operation was performed to remove a foreign object.  Over time, there had been progressive lung dysfunction that now necessitated inhaled bronchodilators to improve breathing capacity.  The results of April 2005 pulmonary function testing (PFT) accompanied this statement.  These showed FEV-1 to be 72.2 percent predicted and FVC to be 66.8 percent predicted.  In a December 2005 statement, this physician indicated that it was estimated that the Veteran had a 30 percent volume loss and scarring.  

An examination was conducted by VA in September 2005.  At that time, PFT showed FEV-1 to be 82 percent predicted and FEV-1/FVC at 78.20 percent.  DLCO was noted to be 78 percent predicted.  After examination, the assessments were status post thoracotomy with removal of metallic foreign body and removal of tuberuloma and chronic dyspnea on exertion felt to be secondary to COPD, with questionable restricted component post surgery, at least as likely as not related to the thoracotomy with lobectomy.  

A private PFT performed on March 3, 2006, shows FEV-1 to be 52 percent predicted and FEV-1/FVC to be 109 percent.  DLCO was 43 percent.  In an April 2006 statement, the Veteran's private physician indicated that the PFT showed severe restrictive impairment.  In a June 2006 VA medical opinion, it was indicated that the reduced lung capacity shown on PFT in March 2006 was as likely as not related to lobectomy and thoracotomy.  

A report of PFT conducted on December 4, 2006 shows FEV-1 to be 63 percent predicted and FVC to be 59.5 percent predicted.  In a December 2006 report of private hospitalization, it was noted that the Veteran had been admitted for elective back surgery and had significant postoperative respiratory complications.  The Veteran was intubated on a respirator and developed ventilator pneumonia.  It was noted that he had acute respiratory failure and ventilator pneumonia.  During hospitalization, on December 11, 2006, an echocardiogram study showed mild to moderate left ventricular hypertrophy as well as some right ventricular hypertrophy.  A chest X-ray study performed on December 19, 2006 showed mild cardiac enlargement with coarse reticular markings seen in the lung bases that could represent atelectasis or fibrosis.  On repeat chest X-ray studies several days later, heart size was normal.  At the time of a late December 2006 notation, the Veteran's respiratory status was "pretty stable."  

An examination was conducted by VA on July 18, 2007.  PFT from June 20, 2007 was reviewed, which showed FEV-1/FVC to be 78 percent, FEV-1 to be 76 percent predicted, and DLCO to be 71 percent.  This was interpreted as showing moderately severe restrictive process.  It was noted that interpretation of a chest X-ray study showed the heart size to be within normal limits with deviation of the heart and trachea to the right that were related to postsurgical changes in the right and partial loss of volume of the right hemithorax.  The diagnosis was moderate restrictive lung disease, clinically severely symptomatic.  

A report of private PFT, dated on November 26, 2008, shows FEV-1 to be 59 percent predicted and FEV-1/FVC to be 99 percent predicted.  PFT on June 26, 2009 showed FEV-1 to be 59 percent predicted with FEV-1/FVC 95 percent.  DLCO at that time was 64 percent predicted.  

An examination was conducted by VA on May 20, 2011.  At that time, PFT showed FEV-1 to be 73 percent predicted, FEV-1/FVC of 76 percent, and DLCO of 93 percent.   In a November 2012 geriatric consultation, review of the Veteran's medical history noted that PFT in May 2011 showed mild restrictive ventilator defect with no significant change in FVC, FEV-1 or DLCO since 2007.  

The Veteran has been service connected for inactive  PTB and COPD.  His current rating of 20 percent is essentially derived from a combination of both disabilities, based upon the criteria for evaluation of PTB, that is following moderately advanced lesions with disability from emphysema, dyspnea on exertion, or impairment of health.  Under those criteria, for a rating in excess of 20 percent, the PTB would have had to have been demonstrated by advanced lesions at some time while the disease process was active.  Review of the medical records does not show that the Veteran demonstrated such advanced lesions at any time.  As such, a rating in excess of the current 20 percent is not warranted at any time during the appeal on the basis of PTB rating alone.  

As noted, the Veteran does manifest COPD that has been associated with his PTB so that his disability rating may be based on the criteria utilized for evaluation of COPD, which, in turn, are primarily based on PFT results.  On private examination in April 2005 the only pertinent finding from PFT was an FEV-1 reading of 72.2 percent predicted, which is not sufficient to establish a rating in excess of the assigned 20 percent.  Testing on March 3, 2006; however, showed FEV-1 to be 52 percent predicted and DLCO of 43 percent.  These readings warrant an increase to 60 percent as of the date of that testing.  

On December 4, 2006, a PFT demonstrated an FEV-1 of 63 percent predicted.  This reading is in the range that warrants a 30 percent rating under the criteria for evaluation of COPD.  As such, the Veteran's rating is found to warrant a rating of 30 percent as of that date.  The Veteran was then hospitalized for back surgery at which time he developed respiratory complications resulting from ventilator pneumonia.  Although an episode of acute respiratory failure and right heart enlargement was demonstrated at one point during this hospitalization, repeat chest X-ray studies consistently showed normal heart size and the respiratory failure resolved before the Veteran was discharged from the hospital with stable respiratory status.  This acute demonstration of enlargement and respiratory failure, which lasted approximately one week during the hospitalization while the Veteran was being treated for an acute infection, is not found to meet the criteria for a 100 percent rating under the criteria for COPD.  (As noted, an additional issue of a temporary total disability rating based upon this hospitalization has been raised by the record, but not adjudicated by the AOJ.)

On July 18, 2007, PFT showed FEV-1/FVC to be 78 percent, FEV-1 to be 76 percent predicted, and DLCO to be 71 percent.  These readings do not support a rating of 30 percent.  As the Veteran continues to manifest COPD with his PTB, the minimum 20 percent rating is now appropriate.  An increase in the disability is again demonstrated; however on PFT on November 26, 2008, when an FEV-1 reading that was 59 percent predicted was noted.  In June 2009, an FEV-1 reading was sustained at 50 percent predicted and a DLCO reading of 64 percent was recorded.  These readings are sufficient to warrant a 30 percent rating as of November 28, 2008, continuing at that percentage through June 2009.  

The last PFT reading in the record was recorded on May 20, 2011, when PFT showed FEV-1 to be 73 percent predicted, FEV-1/FVC of 76 percent, and DLCO of 93 percent.  These readings do not support a sustainment of the Veteran's 30 percent rating.  As such, a reduction to 20 percent is demonstrated as of May 20, 2011.  

In summation, the Board finds that the Veteran's PTB with COPD warrants a rating of 20 percent from the date of his current claim until March 6, 2006, when PFT readings warranting a 60 percent rating are demonstrated.  This 60 percent rating should be sustained until December 4, 2006, when a 30 percent rating is appropriate.  The 30 percent rating should be continued until June 20, 2007, when it should be again rated at 20 percent disabling.  The rating should again be increased to 30 percent as of November 26, 2008, and should be sustained at that rate until May 20, 2011, when a 20 percent rating is again warranted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's respiratory disability has been rated on the basis of inactive PTB with COPD or on PFT findings upon which COPD is evaluated.  These ratings directly correspond to the schedular criteria for the evaluations that have been assigned herein.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's inactive PTB with COPD, and no referral for an extraschedular rating is required.  


ORDER

Inactive PTB with COPD warrants a rating of 20 percent from the date of the Veteran's claim until March 2, 2006.  

Inactive PTB with COPD warrants a 60 percent rating from March 3, 2006, until December 3, 2006.  

Inactive PTB with COPD warrants a 30 percent rating from December 4, 2006, until June 19, 2007.  

Inactive PTB with COPD warrants a 20 percent rating from June 20, 2007 until November 25, 2008.  

Inactive PTB with COPD warrants a 30 percent rating from November 26, 2008, until May 19, 2011.

Inactive PTB with COPD warrants a 20 percent rating from May 20, 2011.  


REMAND

For the period of time between March 3, 2006, and December 3, 2006, the Veteran's disability rating meets the criteria for consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  As such the record constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the issue of TDIU from March 3, 2006, until December 3, 2006.  If the decision is adverse, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


